                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

OBIOMACHUCKUKA NJOKANMA,

                       Plaintiff,                                      4:20CV3004

        vs.
                                                                         ORDER
ADVANCE SERVICES, INC., KAWASAKI
MOTORS MANUFACTURING CORP.
U.S.A., and KAWASAKI MOTORS CORP.,
U.S.A.,

                       Defendants.


       This matter is before the Court on the Motion to Withdraw and Stay (Filing No. 14) filed
by Kathleen M. Neary and Powers Law. Ms. Powers seeks to withdraw from her representation
of Plaintiff. Ms. Powers represents she informed her client of the motion and asks the Court to
stay this case for sixty-days while her client obtains new counsel. Upon consideration,

       IT IS ORDERED:

       1. The Motion to Withdraw and Stay (Filing No. 14) filed by Kathleen M. Neary and
          Powers Law, is granted. Ms. Neary shall immediately serve a copy of this Order on
          Plaintiff and thereafter file proof of service showing compliance with this Order, listing
          the name and address of the person to whom notice was sent. Ms. Powers will not be
          relieved of applicable duties to the Court, Plaintiff, and opposing counsel until proof of
          service is filed.

       2. Upon filing of proof of service pursuant to Paragraph 1 of this Order, Plaintiff will be
          deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on her behalf.

       3. Plaintiff may retain substitute counsel at any time. However, until such time as
          substitute counsel enters a written appearance, Plaintiff must comply with all case
          progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
          the Local Rules of Practice. Failure to comply with these requirements may result in
          the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
          dismissal of the case.

       4. Upon submission of proof of service as described in Paragraph 1 of this Order, Ms.
          Neary’s appearance as counsel of record for Plaintiff will be terminated, and the Clerk
          of Court shall terminate electronic notice to her in this case.
5. This case shall be stayed until April 6, 2020, to provide Plaintiff an opportunity to
   obtain new legal representation. The deadline for Plaintiff to file a response to the
   Kawasaki Defendants’ Motion to Dismiss (Filing No. 9) shall be extended to April 6,
   2020.


Dated this 5th day of February, 2020.
                                           BY THE COURT:

                                           s/Michael D. Nelson
                                           United States Magistrate Judge
